Justice ORIE MELVIN,
concurring.
I join in the Majority’s decision promoting the continuing viability of the estoppel doctrine in Pennsylvania common law where the record reveals that it is in a child’s best interest. It has been my observation that the focus in paternity cases should be on the child, not the adults, who obviously are making choices irrespective of anyone else’s best interests, least of all the child conceived as a result of an extramarital affair. I write to comment on two matters. First, while the Majority acknowledges the absence of “definitive legislative involvement,” Majority Opinion, at 807; see also id. at 808-09, I believe the General Assembly should consider creation of relevant legislation. Second, I wish to emphasize my motivation to remand this case, rather than affirm it, due in large part to my reluctance to develop decisional law based upon the sparse, incomplete, and utterly unacceptable record certified to this Court on appeal.
The Majority has referenced that during Mother’s pregnancy with G.L.M. (“Child”), born on July 30, 2006, Mother informed her husband, H.M.M., that he might not be the father of Child and that P.C.S., Appel-lee, with whom she had an extramarital affair that began sometime in 2004, might be the biological father. Despite this revelation, Mother and H.M.M. continued to reside together.
H.M.M. was present at Child’s birth, but he refused to sign the birth certificate. DNA testing that occurred soon after Child’s birth confirmed that H.M.M. was not Child’s biological father. Mother and H.M.M. remained together for almost four years after Child’s birth, ultimately separating in late June 2010. During this four-year period, H.M.M. participated in raising Child, provided emotional and financial support, and engaged in other fatherly behavior. Child, who was given H.M.M.’s surname, referred to H.M.M. as “daddy.”
Also during this four-year period, Mother and Appellee surreptitiously continued their affair. At times, Child was present with Mother and Appellee. Although Mother and Appellee attempted to end their relationship periodically between July 2006 and May 2010, after periods of no contact for three or four months, they invariably resumed the affair. In late May 2010, however, Appellee finally ended the relationship with Mother. Mother filed a support action against him, while continuing to reside with H.M.M. Mother and H.M.M. ceased living together on June 26, 2010.
In his motion to dismiss the support action, Appellee denied paternity and contended, in part, that Mother was estopped from seeking support from him. Following a hearing on August 5, 2010, the trial court issued an order on August 25, 2010, granting Appellee’s motion. The court reasoned that Mother was precluded from seeking child support from Appellee due to the applicability of both the presumption of paternity and the doctrine of paternity by estoppel. The Superior Court affirmed in an unpublished memorandum. K.E.M. v. P.C.S., No. 1566 MDA 2010 (Pa.Super., filed Apr. 21, 2011). Although it concluded *812that the trial court erred in applying the presumption of paternity, it deemed the error harmless because the trial court also determined that Mother was estopped from pursuing a support action against Appellee. With respect to estoppel, the Superior Court noted that since H.M.M. held Child out to be his own and provided support, Mother was estopped from suing a third party for support based on the third party’s biological status. K.E.M., unpublished memorandum at 5 (citing J.C. v. J.S., 826 A.2d 1, 3-4 (Pa.Super.2003)). Based on this principle, the Superior Court concluded that the evidence presented at the hearing established that Mother and H.M.M. accepted H.M.M. as Child’s father. It pointed out, inter alia, that until the time Mother and H.M.M. separated, Mother told no one except H.M.M. and Appellee that H.M.M. was not Child’s biological father.1 The court thus determined that Mother was estopped from seeking support from Appellee.
President Judge Emeritus McEwen filed a dissenting statement, in which he found support for reversal of the trial court on the estoppel issue based upon Vargo v. Schwartz, 940 A.2d 459 (Pa.Super.2007), a decision authored by now-Justice McCaffery when he was on the Superi- or Court. Judge McEwen stated:
The “best interests” of the child in this case are not, in my view, met by a holding which will find a child left without the source of support to which he would otherwise be entitled. A caring and just society should not be seen to condone or even permit the fathering of a child without the presumptive responsibility to contribute to the care of that child, and where the application of the doctrine of paternity by estoppel interferes with that responsibility, it would wisely be abrogated.
K.E.M., unpublished memorandum (McEwen, P.J.E., dissenting, at 813-14). Judge McEwen called upon this Court to re-examine this area of law to determine whether advances and changes in modern science and society should inspire a different result. We granted Mother’s petition for allowance of appeal.
Both the Majority and Dissent point out that the estoppel doctrine creates forced, sometimes fictional, parenthood and is predictably unfair where a spouse is deceived concerning the rightful parentage of a child. In 2012, in light of the accuracy of genetic testing, it is especially difficult to accept this legal fiction. Protection of the best interests of the child, however, is the ultimate goal, and the Majority clearly emphasizes this fact. It is not difficult to envision the various scenarios where application of the doctrine seemingly protects children; indeed, our case law is replete with such vignettes. In reality, though, at times, the child ultimately has no father legally required to support him. See, e.g., Barr v. Bartolo, 927 A.2d 635 (Pa.Super.2007) (legal father evaded support obligation by proving he was not the child’s biological father, and biological father was permitted to avoid support obligation by successfully arguing the legal father was estopped from denying paternity). It is infrequent, if not rare, that a child born into such a scenario claims protection from the emotional impact of learning that the man he “knew” as his father actually is a “legal” stranger. Relatives, neighbors, and parents tell the child the truth about his parentage, the very truth that the doctrine claims to protect. The doctrine is a fiction in the law that has been in place for *813decades, with a sound purpose, for all of the reasons asserted by the Majority. Indeed, the Dissent’s suggestion that application of the doctrine in the instant case leads to an inequitable result by “punishing the husband for the laudable conduct of affording emotional and financial support to the child of his wife, even after he discovered that the child was not his issue,” Dissenting Opinion, (J. Baer), at 814, ignores the very purpose behind paternity by estoppel. It is that very conduct by H.M.M. that the estoppel doctrine acknowledges, supports, and upholds for the sake of the child. It is that very conduct by H.M.M. that the doctrine prevents H.M.M. from avoiding since he assumed it for four years knowing that the child was not his issue. Protection of the child is paramount, and I lend my voice to those calling for the Legislature to specify factors to consider in making paternity determinations. “Such legislation ... would foster transparency and public confidence and would make trial court adjudication more flexible and more disciplined at the same time.” David N. Wecht & Jennifer H. Forbes, A Multi-Factor Test Would Aid Paternity Decisions, 82 Pa.B.A.Q. 3, 118 (2011).
Next, while the Majority advises that the estoppel doctrine can apply “only where it can be shown, on a developed record,” that it is the child’s best interests, Majority Opinion at 810, the sparseness of the record before us demonstrates, in my view, why the matter must be remanded. The August 5, 2010 hearing was brief, consuming only forty pages of notes of testimony. Mother and her minister were the only two witnesses; neither H.M.M. nor Appellee testified. Appellee argues in his brief that his relationship with Child was minimal, he was alone with Child only once, and he discouraged Mother’s efforts to have Child call him “daddy.” Thus, he contends that any relationship with Child existed only in Mother’s imagination. The meager testimony Mother presented regarding Child’s relationship with H.M.M. suggests that she and H.M.M. publicly held H.M.M. out as Child’s father despite both knowing that it was untrue. Conversely, while there indeed was some contact between Appellee and Child, it was not public acknowledgment, but private, secretive interaction.
This child is young; he was born in 2006. The Majority acknowledges that Mother averred in her brief that Child knows H.M.M. is not his father. Majority Opinion at 803. There is no such testimony at the 2010 hearing. In fact, there is virtually no testimony regarding H.M.M.’s role with Child subsequent to Mother’s and H.M.M.’s separation, if that is indeed relevant to the doctrine’s applicability. Nearly all of the testimony related to the parties’ interactions before Appellee broke off the affair and H.M.M. separated from Mother. Moreover, since neither H.M.M. nor Appellee testified, the only testimony in the record came from Mother.
As noted by the Majority, the record is “very sparse in terms of [Child’s] best interests.” Majority Opinion, at 809. I wholeheartedly support the Majority’s predilection that a court should not “dismiss a support claim against a purported biological father based on an estoppel theory vesting legal parenthood in another man without the latter being brought before the court at least as a witness.” Id. at 809. Accordingly, I concur.

. Actually, Mother testified she told her two grown daughters that H.M.M. was not Child’s father. N.T., 8/5/10, at 25, 32.